DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/22/2021.
Claims 1-9 and 11-14 are pending for examination. Applicant amends claims 1-3, 6-9, and 11-14 and cancels claim 10. The amendments have been fully considered and entered.
Amendments to the Drawings have been accepted and the objections to the Drawings have been withdrawn.
Amendments to the Specification have been accepted and the Specification objections have been withdrawn.
Amendments to claims 2, 3, and 9 regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendments to claims 1 and 6-14 regarding the 35 U.S.C. § 112(b) rejection have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/22/2021, with respect to the rejection of claims 1-9 and 11-14 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Yong Lee (Reg. No. 61,010) on 05/28/2021.
Claims 9 and 12 are amended as follows:

9. (Currently Amended) The method for providing a message hidden service in a chatting window of claim 1, further comprising: 
forcibly setting, by the transmitter, a message hidden service setting; and 
selecting, by the receiver, the received message forcibly set by the message hidden service setting transmitted by the transmitter to be received as the hidden message or not to be received as the hidden message.

12. (Currently Amended) A method for providing a message hidden service in a chatting window comprising: 
(a) confirming whether a received message is a message set as a hidden message from a transmitter when the message is received from a chatting server; 
a receiver when the receiver confirms the hidden message set by the transmitter; 
(c) displaying the hidden message received by a hidden message processing unit on a display unit of a device when the hidden message is set from the transmitter and the hidden setting mode is set from the receiver; 
(d) adding, by the transmitter, an identification function to a menu of the hidden message; 
(e) by the receiver, taking and transmitting a live picture of the receiver to confirm an identity of the receiver as soon as the receiver confirms the hidden message, 
(f) deleting the hidden message displayed on the display unit after a predetermined time; and 
(g) arranging an unhidden message displayed on the display unit by moving to a position parallel with a position where the hidden message is deleted.

----------------------------------END OF EXAMINER’S AMENDMENT--------------------------------

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Ravuvari et al. (US 20190065777 A1) discloses displaying contents of a hidden message in response to facial recognition of a user ([0041]).
Loughran (US 20190132438 A1) discloses a setting menu provided by a message application to enable a user to turn off a “conceal text mode” ([0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437